Citation Nr: 0833313	
Decision Date: 09/29/08    Archive Date: 10/07/08

DOCKET NO.  06-37 176A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for allergic rhinitis.   
 
2.  Entitlement to a higher initial rating for service-
connected low back disability (chronic lumbar strain with 
intervertebral disc syndrome) than 10 percent for the period 
from October 1, 2004 to February 7, 2008, and 20 percent for 
the period from February 7, 2008.   
 
3.  Entitlement to an initial rating higher than 10 percent 
for sciatica with a sensory deficit of the left lower 
extremity.  


REPRESENTATION

Appellant represented by:	National Association for Black 
Veterans, Inc.




ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The veteran had active service from June 1983 to November 
1983 and from June 1984 to September 2004.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from February 2006 and July 2006 RO rating 
decisions.  The February 2006 RO decision granted service 
connection and a 10 percent rating for a low back disability, 
effective October 1, 2004 (the first day after service 
separation), and denied service connection for allergic 
rhinitis.  

The July 2006 RO decision granted service connection and a 10 
percent rating for sciatica with a sensory deficit of the 
left lower extremity, effective October 1, 2004 (the first 
day after service separation).  

A March 2008 RO decision increased the rating to 20 percent 
for the veteran's service-connected low back disability 
(chronic lumbar strain with intervertebral disc syndrome), 
effective February 7, 2008.  Because that grant of higher 
initial staged rating does not represent a total grant of 
benefits sought on appeal, the claim for higher initial 
disability rating for the low back disability remains before 
the Board.  AB v. Brown, 6 Vet. App. 35 (1993).  


FINDINGS OF FACT

1.  The veteran's allergic rhinitis was chronic in service, 
was continuous after service, and the currently diagnosed 
allergic rhinitis is the same as the in-service diagnosis of 
perennial allergic rhinitis.  

2.  For the period from October 1, 2004 to February 6, 2008, 
the veteran's low back disability (chronic lumbar strain with 
intervertebral disc syndrome) was not manifested by forward 
flexion of the thoracolumbar spine is greater than 30 degrees 
but not greater than 60 degrees; or the combined range of 
motion of the thoracolumbar spine is not greater than 120 
degrees; or with muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.

3.  For the period of initial rating appeal from February 7, 
2008, the veteran's low back disability (chronic lumbar 
strain with intervertebral disc syndrome) has not manifested 
forward flexion of the thoracolumbar spine of 30 degrees or 
less, or favorable ankylosis of the entire thoracolumbar 
spine.    

4.  The veteran's service-connected sciatica with a sensory 
deficit of the lower extremity has not for any period of the 
claim manifested more than mild incomplete paralysis of the 
sciatic nerve.  

5.  The veteran's combined orthopedic and neurologic symptoms 
associated with low back disability and sciatica have not for 
any period of the claim manifested incapacitating episodes 
having a total duration of at least 4 weeks but less than 6 
weeks during the past 12 months.


CONCLUSIONS OF LAW

1.  Allergic rhinitis was incurred in active service.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.380 (2007).  

2.  The criteria for a higher initial rating for service-
connected low back disability (chronic lumbar strain with 
intervertebral disc syndrome) than 10 percent for the period 
from October 1, 2004 to February 7, 2008, and 20 percent for 
the period from February 7, 2008, have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-
4.14, 4.71a, Diagnostic Codes 5237, 5242, 5243 (2007).  

3.  The criteria for an initial rating in excess of 10 
percent for sciatica with a sensory deficit of the left lower 
extremity have not been met for any period of initial rating 
appeal.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.1-4.14, 4.124a, Diagnostic Code 8520 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim, including what subset of the 
necessary information or evidence, if any, the claimant is to 
provide and what subset of the necessary information or 
evidence the VA will attempt to obtain.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  The requirements 
apply to all five elements of a service connection claim: 
veteran status, existence of a disability, a connection 
between the veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  Such notice must be provided to a 
claimant before the initial unfavorable decision on a claim 
for VA benefits by the agency of original jurisdiction (in 
this case, the RO).  Id; see also Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  However, insufficiency in the timing 
or content of VCAA notice is harmless if the errors are not 
prejudicial to the claimant.  Conway v. Principi, 353 F.3d 
1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed 
under a prejudicial error rule); see also Sanders, supra.

In this case, in a November 2005 letter, the RO provided 
notice to the veteran regarding what information and evidence 
is needed to substantiate the claim for service connection, 
as well as what information and evidence must be submitted by 
the veteran, what information and evidence will be obtained 
by VA, and the need for the veteran to advise VA of or submit 
any further evidence in his possession that pertains to the 
claim.  A May 2008 letter also advised the veteran of how 
disability evaluations and effective dates are assigned, and 
the type of evidence which impacts those determinations.  The 
case was last readjudicated in June 2008.  

Additionally, the Board notes that this appeal arises from 
the veteran's disagreement with the initial ratings following 
the grant of service connection for a low back disability and 
for sciatica with a sensory deficit of the left lower 
extremity.  Courts have held that, once service connection is 
granted, the claim is substantiated, additional notice is not 
required, and any defect in the notice is not prejudicial.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet.App. 112 (2007).  Further, the Board 
finds it pertinent that, in the May 2008 letter (noted 
above), the veteran was specifically informed of the 
schedular criteria required for a higher rating for his low 
back disability.  As to the issue of entitlement to service 
connection for allergic rhinitis, in light of the favorable 
decision below, the Board finds that no further discussion of 
VCAA compliance is necessary.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file include the 
veteran's service medical records and post-service 
examination reports for VA (performed by QTC Medical 
Services).  There is no indication that there is additional 
evidence to obtain, there is no additional notice that should 
be provided, and there has been a complete review of all the 
evidence without prejudice to the veteran.  For these 
reasons, the Board finds that the duties to notify and assist 
the veteran have been met.

Analysis

The Board has reviewed all the evidence in the appellant's 
claims file, which includes the veteran's contentions; 
service medical records; and post-service examination reports 
for VA (performed by QTC Medical Services).  Although the 
Board has an obligation to provide adequate reasons and bases 
supporting this decision, there is no requirement to discuss 
in detail the evidence submitted by the veteran or obtained 
on the veteran's behalf.  Rather, the Board's analysis below 
will focus specifically on what evidence is needed to 
substantiate each claim and what the evidence in the claims 
file shows, or fails to show, with respect to each claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  

I.  Service Connection for Allergic Rhinitis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  The chronicity provision of 
38 U.S.C.A. § 3.303(b) is applicable where the evidence, 
regardless of its date, shows that the veteran had a chronic 
condition in service or during an applicable presumption 
period and still has such condition.  If a condition noted 
during service is not shown to be chronic, then generally, a 
showing of continuity of symptoms after service is required 
for service connection.  See 38 C.F.R. § 3.303(b).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Diseases of allergic etiology may not be disposed of 
routinely for compensation purposes as constitutional or 
developmental abnormalities.  Service connection must be 
determined on the evidence as to existence prior to 
enlistment and, if so existent, a comparative study must be 
made of its severity at enlistment and subsequently.  
Increase in the degree of disability during service may not 
be disposed of routinely as natural progress or as due to the 
inherent nature o the disease.  Seasonal and other acute 
allergic manifestations subsiding on the absence of or 
removal of the allergen are generally to be regarded as acute 
diseases healing without residuals.  The determination as to 
service incurrence or aggravation must be on the whole 
evidentiary showing.  38 C.F.R. § 3.380.  

To prevail on the issue of service connection, there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The veteran contends that her allergic rhinitis began during 
service and is related to service.  The veteran had active 
service from June 1983 to November 1983, and from June 1984 
to September 2004.  

The service treatment records for the first period of active 
service from June 1983 to November 1983 show no complaints, 
findings, or diagnoses of allergic rhinitis.  Such records do 
indicate that the veteran was treated on one occasion for 
nasal congestion during service.  An August 1983 treatment 
entry noted that the veteran was seen for a ten day history 
of nasal congestion and right ear congestion.  The diagnosis 
was right ear otitis media.  

The service treatment records for the veteran's second period 
of service from June 1984 to September 2004, show that she 
was treated for allergic rhinitis as well as other upper 
respiratory problems on numerous occasions throughout that 
period of service.  On a medical history form at the time of 
the May 1984 enlistment examination, the veteran checked that 
she had sinusitis.  The reviewing examiner noted that she had 
sinusitis and that she was on allergy medications.  The 
objective May 1984 enlistment examination report included a 
notation that the veteran's nose, sinuses, mouth, and throat 
were normal.  A January 1985 treatment entry noted that the 
veteran had a several month history of a bad cough.  The 
assessment was rhinitis.  A December 1986 entry indicated 
that the veteran was seen with a cold in her chest and a 
cough.  The assessment at that time was sinusitis.  A 
December 1987 entry related an assessment of an upper 
respiratory infection.  

A November 1992 treatment entry related an assessment that 
included an upper respiratory infection/sinusitis.  A 
September 1993 entry indicated an assessment of an upper 
respiratory infection, bronchitis.  An August 1995 entry 
noted that the veteran was seen for a stuffy nose and 
congestion since returning from Germany.  The assessment was 
probable allergic rhinitis.  A January 1996 entry noted an 
assessment that included pharyngitis and maxillary sinusitis.  
Another January 1996 treatment entry indicated an assessment 
of nasal congestion and a history of allergic rhinitis.  A 
February 1996 entry related an assessment of purulent 
rhinitis.  A May 1996 entry noted that the veteran had 
rhinorhea and sneezing as well as a history of allergic 
rhinitis symptoms since arriving in Nebraska.  The assessment 
was allergic rhinitis.  Another May 1996 entry noted that she 
was seen for a cough and drainage and related an assessment 
that included allergic rhinitis.  A December 1996 entry 
indicated an assessment of allergic rhinitis and possible 
atypical bacterial cough.  

The veteran continued to receive treatment for allergic 
rhinitis throughout the remainder of her period of service.  
For example, a July 1998 treatment report noted that she 
complained of allergies all year.  The assessment was chronic 
sinusitis secondary to perennial allergic rhinitis.  A 
February 1999 entry related an assessment of possible 
posterior pharynx ulcer versus seasonal allergic rhinitis and 
a sore throat.  March 1999 treatment entries also indicated 
assessments that included  allergic rhinitis.  An October 
2003 entry noted that the veteran had perennial allergies and 
that she took medications including Flonase and Allegra.  An 
October 2003 report noted that the veteran had a chronic 
medical history of seasonal allergies.  

Post-service examination reports for VA (performed by QTC 
Medical Services) show that the veteran was diagnosed with 
disorders including allergic rhinitis.  

A December 2005 examination report for VA (performed by QTC 
Medical Services) noted that the veteran's report of 
suffering from allergic rhinitis since 1995.  She stated that 
she also had sinus problems and that sinusitis would occur 
four times a year with each episode lasting for a week.  The 
veteran indicated that she had suffered from interference 
with breathing through her nose and hoarseness of her voice.  
The examiner reported that examination of the veteran's nose 
revealed no nasal obstruction, no deviated septum, no partial 
loss of the nose, no partial loss of the ala, and no scars or 
disfigurement.  The examiner stated that the rhinitis was 
believed to be allergic in origin because of the coloration 
of the mucosa.  It was noted that no sinusitis was detected 
on examination.  As to diagnoses, the examiner indicated that 
for the claimed condition of allergic rhinitis the diagnosis 
was seasonal allergic rhinitis.  

The Board observes that the veteran's service treatment 
records for her second period of service from June 1984to 
September 2004 show treatment for allergic rhinitis on 
numerous occasions.  Several treatment entries refer to 
perennial allergic rhinitis, and show a chronic history of 
seasonal allergies.  The post-service December 2005 VA (QTC 
Medical Services) examination report conducted just a little 
over a year after the veteran's separation from service 
included a current diagnosis of seasonal allergic rhinitis.  
The Board observes that, although the examiner referred to 
the veteran's allergic rhinitis as seasonal, the weight of 
the medical evidence does not specifically show that the she 
only suffered from allergic rhinitis on a seasonal basis or 
that her symptomatology subsided on the absence or removal of 
the allergen.  See 38 C.F.R § 3.380.  The numerous in-service 
diagnoses and treatments, as well as the more contemporaneous 
in-service diagnosis of perennial rhinitis, shows that the 
veteran's allergic rhinitis was chronic in service.  

The veteran's currently diagnosed allergic rhinitis is the 
same diagnosis as the in-service diagnosis of perennial 
allergic rhinitis.  In addition, the veteran's rhinitis is 
shown to be continuous after service.  Where the veteran had 
a chronic condition in service and still has such condition, 
service connection should be granted. 38 U.S.C.A. § 3.303(b).  
For these reasons, and after considering all the evidence and 
resolving reasonable doubt in the veteran's favor, the Board 
finds that the veteran's currently diagnosed allergic 
rhinitis, which began during her active service and was 
chronic during service, was incurred in active service.    



II.  Initial Ratings for Low Back Disability and Left Lower 
Extremity Sciatica

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  The 
Board interprets reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability.  See 38 C.F.R. § 4.2.  
Any reasonable doubt regarding the degree of disability will 
be resolved in favor of the claimant.  38 C.F.R. § 4.3.  
Where there is a question as to which of two evaluations 
apply, the higher of the two will be assigned where the 
disability picture more nearly approximates the criteria for 
the next higher rating.  38 C.F.R. § 4.7. The Board will 
evaluate functional impairment on the basis of lack of 
usefulness, and the effects of the disabilities upon the 
person's ordinary activity.  See 38 C.F.R. § 4.10.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. 
App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  In Fenderson v. West, 12 Vet.App. 119 (1999), it was 
held that from the time of an initial rating, separate 
ratings can be assigned for separate periods of time based on 
the facts found - a practice known as "staged" ratings.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as disabled.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 
(2006); see also 38 C.F.R. §§ 4.45, 4.59 (2006).

Degenerative or traumatic arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific 
joints or joint involved.  When there is arthritis and at 
least some limitation of motion, but the limitation of motion 
would be rated noncompensable under a limitation of motion 
code, a 10 percent rating may be assigned for each affected 
major joint.  38 C.F.R. § 4.71a, Diagnostic Codes 5003 and 
5010.  

Disability due to the veteran's low back disability (chronic 
lumbar strain with intervertebral disc syndrome) has been 
rated in the following stages: 10 percent for the period from 
October 1, 2004 to February 7, 2008, and 20 percent for the 
period from February 7, 2008.  A separate 10 percent rating 
has been assigned for the sciatica of the left lower 
extremity (the neurological aspect of the low back 
disability).  The veteran appealed the initial ratings 
assigned. 

Disorders of the spine are rated under the General Rating 
Formula for Diseases and Injuries of the Spine.  Under the 
General Rating Formula for Diseases and Injuries of the 
Spine, (for Diagnostic Codes 5235 to 5243 unless 5243 is 
evaluated under the formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes), with or without 
symptoms such as pain (whether or not it radiates), 
unfavorable ankylosis of the entire spine warrants a 100 
percent evaluation.  With unfavorable ankylosis of the entire 
thoracolumbar spine, a 50 percent evaluation is warranted.  
With forward flexion of the thoracolumbar spine of 30 degrees 
or less; or, favorable ankylosis of the entire thoracolumbar 
spine, a 40 percent evaluation is warranted.  A 20 percent 
evaluation is assigned where forward flexion of the 
thoracolumbar spine is greater than 30 degrees but not 
greater than 60 degrees; or the combined range of motion of 
the thoracolumbar spine is not greater than 120 degrees; or 
with muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  A 10 percent 
evaluation is assigned where forward flexion of the 
thoracolumbar spine is greater than 60 degrees but not 
greater than 85 degrees; or the combined range of motion of 
the thoracolumbar spine is greater than 120 degrees but not 
greater than 235 degrees; or with muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or with a vertebral body fracture 
with loss of 50 percent or more of the height.  38 C.F.R. § 
4.71a, General Rating Formula for Diseases and Injuries of 
the Spine.  

Under the currently effective criteria, VA is to evaluate 
any associated objective neurologic abnormalities, 
including, but not limited to, bowel or bladder impairment, 
separately, under an appropriate diagnostic code.  38 C.F.R. 
§ 4.71a, General Rating Formula for Diseases and Injuries of 
the Spine, Note (1).  

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  The combined range of motion refers to the sum of 
the range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation.  The normal 
combined range of motion of the thoracolumbar spine is 240 
degrees.  The normal ranges of motion for each component of 
spinal motion provided in this note are the maximum that can 
be used for calculation of the combined range of motion.  38 
C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine, Note (2).  

Intervertebral disc syndrome (preoperatively or 
postoperatively) should be rated either under the General 
Rating Formula for Diseases and Injuries of the Spine or 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, whichever method results in 
the higher evaluation when all disabilities are combined 
under 38 C.F.R. § 4.25.  

With incapacitating episodes having a total duration of at 
least 6 weeks during the past 12 months, a 60 percent 
evaluation may be assigned.  With incapacitating episodes 
having a total duration of at least 4 weeks but less than 6 
weeks during the past 12 months, a 40 percent evaluation may 
be assigned.  With incapacitating episodes having a total 
duration of at least 2 weeks but less than 4 weeks during the 
past 12 months, a 20 percent evaluation may be assigned.  
With incapacitating episodes having a total duration of at 
least one week but less than 2 weeks during the past 12 
months, a 10 percent evaluation may be assigned.  38 C.F.R. § 
4.71a, Diagnostic Code 5243.  

For purposes of evaluations under Diagnostic Code 5243, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  Note 1.

If intervertebral disc syndrome is present in more than one 
spinal segment, provided that the effects in each spinal 
segment are clearly distinct, evaluate each segment on the 
basis of incapacitating episodes or under the General Rating 
Formula for Diseases and Injuries of the Spine, whichever 
method results in a higher evaluation for that segment.  Note 
2.  

In February 2006, the RO granted service connection and a 10 
percent rating for a low back disability, effective October 
1, 2004 (the effective date of service connection).  A July 
2006 RO decision granted separate service connection and a 10 
percent rating for sciatic with a sensory deficit of the left 
lower extremity, effective October 1, 2004.  

A March 2008 RO decision increased the rating for the 
veteran's service-connected low back disability to 20 
percent, effective February 7, 2008 (the date of an 
examination for the VA (performed by QTC Medical Services).  

Thus, the Board must consider whether the veteran is entitled 
to a rating in excess of 10 percent for low back disability 
for the period from October 1, 2004 (the first day following 
active duty service) to February 7, 2008, and a rating in 
excess of 20 percent for the period since February 7, 2008.  
The Board must also consider whether the veteran is entitled 
to an initial rating higher than 10 percent for the 
separately service-connected sciatic with a sensory deficit 
of the left lower extremity for any period of the initial 
rating appeal.   

A December 2005 examination report for VA (performed by QTC 
Medical Services) noted that the veteran had been suffering 
from low back disability at L5-S1.  The veteran reported that 
the disorder had existed since 2003 and that she had suffered 
from pain located at the lower lumbar region for two years.  
She stated that the pain occurred three times per week and 
that it would last for a day after each episode.  She 
indicated that the pain traveled down her left leg and up to 
her back.  The veteran described the pain as aching in nature 
with crepitus.  She described the pain as a 6/10 on a scale 
from 1 to 10 (with 10 being the worst).  She reported that 
the pain could be elicited by physical activity and by 
prolonged sitting.  It was noted that the pain was relieved 
by rest.  The veteran indicated that, at the time of the 
pain, she could function without medication.  She stated that 
her condition did not cause incapacitation.  It was reported 
that there was no functional impairment resulting from the 
veteran's back condition and that it had not resulted in any 
time lost from work.  

The veteran also reported in December 2005 that she had been 
suffering from sciatic paresthesias secondary to her lumbar 
disc disease.  It was noted that the condition had existed 
since 2003 and that the parts of her body that were affected 
by the nerve disease were her back and the side of her leg.  
It was also reported that due to the nerve disease, there was 
tingling and numbness as well as abnormal sensation.  The 
veteran indicated that the described symptoms occurred 
intermittently, as often as three times a week, with each 
occurrence lasting two hours.  She stated that the number of 
attacks per year was seventy-five.  She reported that her 
ability to perform daily functions during flare-ups was only 
slightly affected.  The veteran indicated that by moving 
around, she could diminish the effects of the condition.  It 
was noted that there was no functional impairment resulting 
from the condition and that it did not result in any time 
lost from work.  

The December 2005 VA (QTC) examiner reported that the leg 
length from the anterior superior iliac spine to the medial 
malleolus was 82 cm on the right and on the left.  The 
examiner stated that the veteran's posture and gait were 
within normal limits and that she did not need an assistive 
device for ambulation.  It was noted that examination of the 
veteran's feet revealed signs of normal weight bearing, 
including tender callosities located at the lateral surface.  
The examiner indicated that examination of the veteran's 
thoracolumbar spine revealed no complaints of radiating pain 
on movement.  The examiner reported that muscle spasms were 
absent and that there was no tenderness noted.  The examiner 
stated that there was a negative straight leg raising on the 
right and on the left.  It was noted that there was no 
ankylosis of the spine.  As to range of motion of the 
thoracolumbar spine, the examiner reported that flexion was 
80 degrees and that extension was 15 degrees with pain 
occurring at 80 degrees and 15 degrees, respectively.  The 
examiner indicated that right and left lateral flexion was 30 
degrees, bilaterally, and that right and left rotation were 
30 degrees, bilaterally.  The examiner stated that joint 
function of the veteran's spine was additionally limited 
after repetitive use pain and that pain had the major 
functional impact.  The examiner reported that it was not 
additionally limited after repetitive use by fatigue, 
weakness, lack of endurance and incoordination.  The examiner 
commented that he was unable to make a determination without 
resorting to speculation on whether pain, fatigue, weakness, 
lack of endurance, and incoordination additionally limited 
the joint function in degrees.  

The December 2005 VA (QTC) examiner reported that there were 
signs of intervertebral disc syndrome with chronic and 
permanent nerve root involvement.  The examiner stated that 
there was an L5 sensory deficit of the left lateral leg and 
an S1 sensory deficit of the left back of the thigh and left 
lateral leg.  The examiner indicated that the intervertebral 
disc syndrome did not cause any bowel dysfunction and bladder 
dysfunction.  It was noted that gross examination of the 
other joints and muscles was within normal limits.  The 
examiner indicated that the peripheral nerve examination was 
within normal limits.  The examiner did not report any 
findings as to the neurological examination of the lower 
extremities.  It was noted that a lumbar spine X-ray was 
within normal limits.  As to diagnoses, the examiner 
indicated that for the veteran's claimed condition of a low 
back disorder the diagnosis was chronic lumbar strain with 
sciatica, and that for the veteran's claimed condition of 
paresthesia of the left lower leg the diagnosis was sciatica.  
The examiner indicated that the affect of the veteran's 
conditions on her usual occupation and daily activities was 
minimal.  

A February 7, 2008 examination report for VA (performed by 
QTC Medical Services) noted that the veteran reported that 
the spine disorder would stiffen up and down the left side of 
the back to the hip.  She stated that she had no weakness.  
The veteran indicated that she had suffered pain in her low 
back for seven years and that he pain occurred constantly.  
She reported that the pain traveled down the left leg and 
described the pain as an aching and a crunching.  She noted 
that the pain was a 5 out of 10.  The veteran indicated that 
the pain could be elicited by physical activity and that it 
was relieved by rest and medication.  She reported that her 
symptoms would last all day long.  The veteran indicated that 
her condition did not result in any incapacitation.  

The February 7, 2008 VA (QTC) examiner reported that the 
veteran's posture and gait were normal and that she did not 
require any assistance device for ambulation.  The examiner 
indicated that an examination of the veteran's thoracolumbar 
spine revealed evidence of radiating pain on movement 
described as in the left hip and thigh.  It was noted that 
muscle spasms were present in the lumbosacral area and that 
there was tenderness in the lumbosacral area.  The examiner 
indicated that there was a positive leg raising test on the 
right and on the left.  It was reported that there was no 
ankylosis of the lumbar spine.  As to range of motion of the 
thoracolumbar spine, the examiner indicated that flexion was 
60 degree and extension was 10 degrees.  The examiner 
reported that right and left lateral flexion were 20 degrees, 
bilaterally, and that right and left rotation were 20 
degrees, bilaterally.  The examiner stated that the joint 
function of the spine was additionally limited after 
repetitive use by pain, fatigue, weakness, lack of endurance, 
and incoordination, with pain having the major functional 
impact.  The examiner stated that such additionally limited 
the joint function by 0 degrees.  

The February 2008 VA (QTC) examiner reported that there were 
signs of intervertebral disc syndrome and that the findings 
showed an L4 sensory deficit of the left lateral thigh, front 
leg, and medial leg.  The examiner noted that there was L4 
motor weakness of the left hip adduction (4/5) and left knee 
extension (4/5).  It was also reported that there was an L5 
sensory deficit of the left lateral leg, dorsal foot, and 
lateral foot.  The examiner indicated that there was L5 motor 
weakness of the left foot extension (4/5), left great toe 
extension (4/5), and left hip abduction (4/5).  The examiner 
reported that the right lower extremity reflexes were 
revealed knee and ankle jerks of 2+.  The left lower 
extremity knee and ankle jerks were also 2+.  It was noted 
that the most likely peripheral nerve was the sciatic nerve.  
The examiner indicated that the veteran's intervertebral disc 
syndrome did not cause any bowel dysfunction and bladder 
dysfunction.  The examiner stated that the lumbar spine X-ray 
findings were within normal limits.  The diagnosis was 
chronic lumbar strain with intervertebral disc syndrome.  It 
was noted that the most likely peripheral nerve involved was 
the sciatic nerve.  

Initial Rating for Low Back  from October 1, 2004 to February 
7, 2008

After a review of the evidence, the Board finds that the 
veteran's service-connected low back disability (chronic 
lumbar strain with intervertebral disc syndrome) was not more 
than 10 percent disabling for the period of initial rating 
appeal from October 1, 2004 to February 7, 2008.  For the 
period from October 1, 2004 to February 7, 2008, the 
veteran's low back disability (chronic lumbar strain with 
intervertebral disc syndrome) was not manifested by symptoms 
that more nearly approximate forward flexion of the 
thoracolumbar spine is greater than 30 degrees but not 
greater than 60 degrees; or the combined range of motion of 
the thoracolumbar spine is not greater than 120 degrees; or 
with muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis, as required for a 20 
percent disability rating (Diagnostic Codes 5237, 5242).

The December 2005 examination report for VA (performed by QTC 
Medical Services) indicated that forward flexion of the 
veteran's thoracolumbar spin was 80 degrees and that the 
combined range of motion of the thoracolumbar spine was 215 
degrees.  Therefore, the evidence as a whole fails to 
indicate that the veteran's forward flexion of the 
thoracolumbar spine is greater than 30 degrees, but not 
greater than 60 degrees, or that the combined range of motion 
of the thoracolumbar spine is not greater than 120 degrees, 
or that muscle spasm or guarding is severe enough to result 
in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis, as 
required for a higher 20 percent rating.  Ankylosis has 
clearly not been shown on any examination report or VA 
treatment entry.  Thus, a higher initial rating that 10 
percent is not warranted under Diagnostic Codes 5237 and 5242 
for the period from October 1, 2004 to February 7, 2008.  



Rating Low Back Disability for the Period Since February 7, 
2008

The Board further finds that the criteria for a higher 
initial rating for service-connected low back disability 
(chronic lumbar strain with intervertebral disc syndrome) 
than 20 percent for the period from February 7, 2008 have not 
been met. The Board finds that, for the period of initial 
rating appeal from February 7, 2008, the veteran's low back 
disability (chronic lumbar strain with intervertebral disc 
syndrome) has not manifested forward flexion of the 
thoracolumbar spine of 30 degrees or less, or favorable 
ankylosis of the entire thoracolumbar spine, as required for 
a 40 percent disability rating (Diagnostic Codes 5237, 5242).

Based on all the evidence, especially the February 7, 2008 VA 
(QTC) examination report, the Board finds that the veteran's 
service-connected low back disability is not more than 20 
percent disabling for the period since February 7, 2008.  The 
February 7, 2008 examination report indicated that forward 
flexion of the veteran's thoracolumbar spine was 60 degrees 
and that the combined range of motion of the thoracolumbar 
spine was 150 degrees.  The evidence fails to indicate 
favorable ankylosis of the entire thoracolumbar spine, or 
forward flexion of the thoracolumbar spine of 30 degrees or 
less, as required for a 40 percent rating.  Therefore, no 
more than a 20 percent rating could be granted under those 
criteria for this time period.  The evidence does not show 
any ankylosis of the spine.  Thus, a higher initial rating 
than 20 percent is not warranted under Diagnostic Codes 5237 
and 5242 for the period since February 7, 2008.  

The Board notes the veteran's complaints of pain; however, 
the veteran's complaints of pain are contemplated in the 
percent ratings assigned.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca, supra.  The rating criteria specifically under the 
General Rating Formula for Diseases and Injuries of the Spine 
applies with or without symptoms such as pain, and whether or 
not the pain radiates.  38 C.F.R. § 4.71a.

Separate Initial Rating for Sciatica

In addition, the Board observes that the veteran has been 
assigned a 10 percent rating for sciatica with a sensory 
deficit of the left lower extremity, effective October 1, 
2004.  The Board must also consider whether the veteran is 
entitled to a higher separate rating for his neurological 
manifestations for the period from October 1, 2004 to 
February 6, 2008.  

In rating peripheral nerve injuries and their residuals, 
attention should be given to the site and character of the 
injury, the relative impairment and motor function, trophic 
changes, or sensory disturbances.  38 C.F.R. § 4.120.  Under 
38 C.F.R. 
§ 4.124a, disability from neurological disorders is rated 
from 10 to 100 percent in proportion to the impairment of 
motor, sensory, or mental function.  With partial loss of use 
of one or more extremities from neurological lesions, rating 
is to be by comparison with mild, moderate, severe, or 
complete paralysis of the peripheral nerves.  The term 
"incomplete paralysis" indicates a degree of lost or impaired 
function substantially less than the type of picture for 
complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.

When the involvement is only sensory, the rating should be 
for the mild, or at most, the moderate degree.  In rating 
peripheral nerve disability, neuritis, characterized by loss 
of reflexes, muscle atrophy, sensory disturbances, and 
constant pain, at times excruciating, is to be rated on the 
scale provided for injury of the nerve involved, with a 
maximum equal to severe, incomplete paralysis.  The maximum 
rating to be assigned for neuritis not characterized by 
organic changes referred to in this section will be that for 
moderate incomplete paralysis, or with sciatic nerve 
involvement, for moderately severe incomplete paralysis.  38 
C.F.R. § 4.123.

Diagnostic Code 8520 provides the rating criteria for 
paralysis of the sciatic nerve, and therefore neuritis and 
neuralgia of that nerve.  Complete paralysis of the sciatic 
nerve, which is rated as 80 percent disabling, contemplates 
foot dangling and dropping, no active movement possible of 
muscles below the knee, and flexion of the knee weakened or 
(very rarely) lost.  Disability ratings of 10 percent, 20 
percent and 40 percent are assignable for incomplete 
paralysis which is mild, moderate or moderately severe in 
degree, respectively.  A 60 percent rating is warranted for 
severe incomplete paralysis with marked muscle atrophy.  38 
C.F.R. § 4.124a, DC 8520.  Diagnostic Code 8620 refers to 
neuritis of the sciatic nerve, and Diagnostic Code 8720 
refers to neuralgia of the sciatic nerve.  Those disabilities 
are rated using the same criteria.  

As to the veteran's left leg, the Board finds that the left 
lower extremity sciatic symptoms are primarily sensory in 
nature and compatible with incomplete paralysis of the 
sciatic nerve that is mild in degree.  The December 2005 
examination referred to a sensory deficit of the left lateral 
leg and left back of the thigh.  Accordingly, the Board finds 
that no evidence of organic changes, such as muscle atrophy, 
trophic changes, etc., that would warrant a higher initial 
rating than 10 percent for any period of the initial rating 
claim on appeal.  

Consideration of Combined Low Back Symptomatology Rating

The Board further finds that the currently assigned separate 
disability ratings are more favorable to the veteran.  The 
Board finds that the veteran's combined orthopedic and 
neurologic symptoms associated with low back disability and 
sciatica have not for any period of the claim manifested 
incapacitating episodes having a total duration of at least 4 
weeks but less than 6 weeks during the past 12 months, as 
required for a 40 percent disability rating under Diagnostic 
Code 5243.  For example, the December 2005 examination report 
for the VA (performed by QTC Medical Services) specifically 
noted that veteran stated that her condition did not cause 
incapacitation.  The veteran also reported that her low back 
disability, to include her left leg disability, did not 
result in any functional impairment and time lost from work.  
The Board notes that, considering the criteria under 
Diagnostic Code 5243, it is questionable whether during any 
recent 12 month period there have been any "incapacitating 
episodes" as defined by the regulation as a result of the 
veteran's service-connected low back disability.  For this 
reason, the Board further finds that the veteran is not 
entitled to a higher initial disability rating for combined 
orthopedic and neurologic symptoms associated with service-
connected disabilities of low back disability and sciatica 
for any period of the claim.  

As the preponderance of the evidence is against the claims 
for initial higher ratings for the veteran's low back 
disability and for sciatica with a sensory deficit of the 
left lower extremity for any period of initial rating appeal, 
either considered separately or considering the combined 
effects of orthopedic and neurologic manifestations of low 
back disability, the benefit-of-the-doubt rule does not 
apply, and the appeal for higher initial ratings must be 
denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3, 4.7.


ORDER

Service connection for allergic rhinitis is granted.  

A higher initial rating for service-connected low back 
disability (chronic lumbar strain with intervertebral disc 
syndrome) than 10 percent for the period from October 1, 2004 
to February 7, 2008, and 20 percent for the period from 
February 7, 2008, is denied.  

A higher initial rating than 10 percent for sciatica with a 
sensory deficit of the left lower extremity is denied.  


____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


